28 F.3d 105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Juanita W. CHILDS, Plaintiff-Appellant,v.PAINE WEBBER, INC., Defendant-Appellee.
No. 93-16337.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided June 28, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Juanita Childs appeals pro se the district court's dismissal of her action based on res judicata.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo,  E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1287 (9th Cir.1992), and affirm.


3
Under the doctrine of res judicata, a final judgment on the merits of an action precludes the parties or their privies from relitigating all issues that were or could have been raised in that action.   Robi v. Five Platters, Inc., 838 F.2d 318, 321-22 (9th Cir.1988).


4
Childs's present action arises from the same asserted injury and involves the same party as her previous federal action filed in 1990.  In that action, Childs asserted that Paine Webber Inc., had acted to her detriment in its handling of her securities account.  The district court dismissed that action on February 28, 1992 based on the complaint's failure to conform to the relevant statute of limitations.  That dismissal was affirmed in part and vacated in part by this court in Childs v. Painewebber Inc., No. 92-16094, unpublished memorandum disposition (9th Cir.  Nov. 8, 1993).


5
In her present action, Childs filed a 112 page complaint alleging mail fraud, abuse of process and civil rights violations arising from Paine Webber's violation of federal securities laws in the handling of her account.  Because, however, the claims Childs asserts in the present action were or could have been raised in Childs's prior action, the district court did not err by dismissing the action as barred by res judicata.   See Robi, 838 F.2d at 321-22.1


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, to the extent Childs seeks oral argument, we deny her request


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny Childs's motion for costs and to supplement the record